Citation Nr: 1241089	
Decision Date: 12/03/12    Archive Date: 12/12/12

DOCKET NO.  09-38 272	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel




INTRODUCTION

The Veteran had active service from March 1976 to August 2004.  He died in December 2007.  The appellant in this matter is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO), in Roanoke, Virginia, which denied the above claim.

In an August 2012 Statement Of Accredited Representation In Appealed Case (VA Form 1-646), the appellant's representative indicated that the issue on appeal was entitlement to pension with special monthly pension benefits under aid and attendance or housebound benefits.  On the second page of the document, the representative discussed the issue of service connection for the cause of the Veteran's death.  As the issue of entitlement to pension with special monthly pension benefits under aid and attendance or housebound benefits appears to have been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ), the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claims file.  A review of the documents in such file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.




REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the appellant's claim so that she is afforded every possible consideration.  VA has a duty to make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(c), (d) (2012).

The appellant asserts that the cause of the Veteran's death was related to his long period of active service, as he died within three years following his service discharge in August 2004.  She added that during those three years, he was repeatedly treated for deep vein thrombosis.

To establish entitlement to service connection for the cause of a Veteran's death, the evidence must show that a disability either incurred in or aggravated by his military service, or which was proximately due to, the result of, or aggravated by a service-connected condition, was either a principal or contributory cause of death.  38 U.S.C.A. §§ 1110, 1310 (West 2002); 38 C.F.R. §§ 3.303 , 3.310, 3.312 (2012).  A disability is the principal cause of death if it was the immediate or underlying cause of death, or was etiologically related to the death.  38 C.F.R. § 3.312(b).  A disability is a contributory cause of death if it contributed substantially or materially to the cause of death, combined to cause death, or aided or lent assistance to producing death.  38 C.F.R. § 3.312(c). 

Medical treatment records from the Langley Air Force Base Medical Center (Langley) show that beginning in March 2006, the Veteran was evaluated for a nodule on the left lower lobe of his lung.  Records dated from May 2006 to November 2007 show treatment for pulmonary embolism and pulmonary hypertension.  He eventually underwent surgery to remove a large amount of embolism from his chest.  A history of multiple pulmonary emboli was indicated.

A hospital treatment record from Langley dated in December 2007 shows that Langley was contacted by the Sentara Careplex Hospital (Sentara) on December 7, 2007, so that the Veteran's recent medical history regarding could be obtained in assisting with treatment in the Sentara emergency room.  Following the unexplained rapid death of the Veteran, after being again contacted by Sentara, the physicians at Langley requested that an autopsy be performed to identify the exact cause of his death. 

A December 2007 Certificate of Death shows that the immediate cause of the Veteran's death was cardiac tamponade, due to (or as a consequence of) pulmonary embolism - status post embolectectomy, due to (or as a consequence of) deep vein thrombosis.  Other significant conditions contributing to death, but not resulting in the underlying cause given, included pulmonary edema.

The Certificate of Death also indicates that an autopsy was performed.  However, a copy of the autopsy report has not been associated with the Veteran's claims file.  Therefore, it must be determined whether an autopsy report exists and, if so, it must be associated with the claims file.

 Additionally, a review of the Veteran's claims file reveals that in August 1989 the Veteran underwent a left parotidectomy; in March 2004, he underwent a revision left parotidectomy; and in October 2004, he underwent left anterior cruciate ligament reconstruction and left partial lateral meniscectomy.  In light of the Veteran's multiple surgical procedures in service and the development of a pulmonary embolism soon after service, coupled with the appellant's statements as to treatment for deep vein thrombosis soon after service, the Board finds that a medical nexus opinion is needed to fairly decide this appeal.  VA's duty to assist includes the duty to conduct a thorough and contemporaneous medical evaluation which is accurate and fully descriptive.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Therefore, a VA evaluation based on a review of the Veteran's claims file by a physician must be conducted.  Such an evaluation would be helpful in identifying the specific nature and etiology of the cause of the Veteran's death. 

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC shall take the necessary steps to obtain any reports of an autopsy performed in connection with the Veteran's death. 

2.  The RO/AMC shall refer the claims file for review by a VA physician with the appropriate expertise for an opinion as to the medical probabilities that the Veteran's death caused by cardiac tamponade, due to (or as a consequence of) pulmonary embolism, due to (or as a consequence of) deep vein thrombosis was causally or etiologically related to the Veteran's period of active service, to include as a complication of his August 1989  left parotidectomy, his March 2004 revision left parotidectomy, and October 2004 left anterior cruciate ligament reconstruction and left partial lateral meniscectomy.

The VA physician must indicate whether review of the claims file included review of any reports of autopsy performed in connection with the Veteran's death. 

The examiner shall also opine as to whether it is at least as likely as not that the deep vein thrombosis described by the appellant was an early manifestation of that which is noted to have caused the Veteran's death.

The examiner is also requested to opine as to whether it is at least as likely as not that the Veteran's death was proximately due to, the result of, or aggravated by a service-connected condition (left knee disability, status post left parotidectomy, and pseudofolliculitis barbae).

In rendering the requested opinions, the examiner must acknowledge the competent lay reports as to the onset and continuity of symptomatology of record, to include those provided by the appellant.  If the examiner rejects the appellant's reports of symptomatology, he or she must provide a reason for doing so.

The absence of evidence of treatment in the Veteran's service treatment records cannot, standing alone, serve as the basis for a negative opinion.

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what if any additional evidence would be necessary before an opinion could be rendered.  A complete rationale for each conclusion reached must be provided.

3.  The RO/AMC will then review the Veteran's claims file and ensure that the foregoing development actions have been completed in full, and that no other notification or development action, in addition to those directed above, is required.  If further action is required, it should be undertaken prior to further claims adjudication.

4.  The RO/AMC will then readjudicate the appellant's claim.  If the benefit sought on appeal remains denied, the appellant and her representative should be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.

Thereafter, if appropriate, the case is to be returned to the Board, following applicable appellate procedure.  The appellant need take no action until she is so informed.  She has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes of this remand are to obtain additional information and comply with all due process considerations.  No inference should be drawn regarding the final disposition of this claim as a result of this action.

This claim must be afforded expeditious treatment.  All claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


_________________________________________________
ERIC S. LEBOFF 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

